Judgment, Supreme Court, New York County (Bonnie Wittner, J.), rendered April 6, 2001, convicting defendant, after a nonjury trial, of bribery in the third degree, and sentencing him to a conditional discharge and a fine of $3,000, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the court’s determinations concerning credibility. The evidence warranted the conclusion that when defendant, a building owner, paid $300 to an undercover building inspector, he did so with the understanding that the inspector’s action on defendant’s building violations would be influenced (see, Penal Law § 200.00; People v Tran, 80 NY2d 170, 175-178). Contrary to defendant’s assertion, the court gave consideration to his extortion/coercion defense (Penal Law § 200.05), but properly rejected it, as well as his entrapment defense (Penal Law § 40.05). The inspector’s overstatement of the number of building violations did not support any of these defenses, or any violation of due process (compare, People v Isaacson, 44 NY2d 511). We have considered and rejected defendant’s remaining arguments. Concur — Williams, J.P., Mazzarelli, Andrias, Lerner and Marlow, JJ.